DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-9, and 11-25 of US Patent No. 11,100,996 (hereafter ‘996) contains every element of claims 1-20 of the instant application and as such anticipates claims 1- 20 of the instant application.
Claim 1 of the instant application is anticipated by claim 1 of ‘996.
Claim 2 of the instant application is anticipated by claim 5 of ‘996.
Claim 3 of the instant application is anticipated by claim 6 of ‘996.
Claim 4 of the instant application is anticipated by claim 7 of ‘996. 
Claim 5 of the instant application is anticipated by claim 2 of ‘996.
Claim 6 of the instant application is anticipated by claim 3 of ‘996.
Claim 7 of the instant application is anticipated by claim 1 of ‘996.
Claim 8 of the instant application is anticipated by claim 1 of ‘996.
Claim 9 of the instant application is anticipated by claim 1 of ‘996.
Claim 10 of the instant application is anticipated by claim 8 of ‘996.
Claim 11 of the instant application is anticipated by claim 12 of ‘996.
Claim 12 of the instant application is anticipated by claim 13 of ‘996.
Claim 13 of the instant application is anticipated by claim 14 of ‘996.
Claim 14 of the instant application is anticipated by claim 9 of ‘996.
Claim 15 of the instant application is anticipated by claim 10 of ‘996.
Claim 17 of the instant application is anticipated by claim 15 of ‘996.
Claim 18 of the instant application is anticipated by claim 19 of ‘996.
Claim 19 of the instant application is anticipated by claim 20 of ‘996.
Claim 20 of the instant application is anticipated by claim 21 of ‘996.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Aasheim et al. (US 2003/0163663) (hereafter Aasheim).
As per claims 1, 10 and 19, Aasheim teaches a method for managing flash memory, the method comprising: 
receiving a first program request comprising first host data to be written to the flash memory, the flash memory comprising a number of storage units, a first storage unit of the number of storage units comprising a number of storage sub-units (fig. 4, with a block being a first storage unit and the sectors being sub-units); 
determining that the first host data can be written to the first storage unit without using a portion of the storage sub-units of the first storage unit (smaller than a block; fig. 16); 
in response to determining that the first host data can be written to the first storage unit without using the portion of the storage sub-units of the first storage unit, generating a first program data unit, the first program data unit comprising the first host data and first log data describing the flash memory (fig. 16, with the log data being metadata); 
programming the first program data unit to the first storage unit of the flash memory (fig. 16, with metadata beign stored with in sector); and 
storing an indication that the first log data of the first program data unit is to be discarded in a garbage collection cycle for the first storage unit (fig. 16, the shutdown bit being present indicates the sector is invalid; also see fig. 18, [0118]-[0120]).
As per claims 2 and 11, Aasheim teaches: 
detecting a critical event related to the flash memory ([0113], lines 1-3 power failure); 
generating a second program data unit comprising second log data describing the flash memory (As illustrated in fig. 16 with a new sector being programmed); 
programming the second program data unit at least in part to a second storage unit, of the number of storage units (As illustrated in fig. 16 with another sector being programmed after the system has reinitialized after a power failure and another power failure occurs) ; and 
storing an indication that the second log data is to be discarded in a garbage collection cycle for the second storage unit (fig. 16, the shutdown bit being present indicates the sector is invalid – also see fig. 18, [0118]-[0120]).
As per claims 3 and 12, Aasheim teaches wherein detecting the critical event comprises detecting a power interruption to the flash memory ([0113], lines 1-3 power failure).
As per claims 4 and 13, Aasheim teaches wherein the second log data comprises at least a portion of a logical block map describing the flash memory ([0083] describes the use of a logical physical mapping which is used when writing sectors).
As per claims 5 and 14, Aasheim teaches initiating a garbage collection cycle for the flash memory; and discarding the first log data from the first storage unit ([0120], wherein the reclamation results in the data being discarded since in flash memory, the block must be erased in a single unit).
As per claims 6 and 15, Aasheim teaches: receiving a log data request; reading at least one storage sub-unit of the number of storage sub-units at the first storage unit to obtain the first log data; and sending a log data reply comprising the first log data (fig. 17 describes reading metadata via a request to reinitialize the computer).
As per claims 7 and 16, Aasheim teaches wherein storing an indication that the first log data of the first program data unit is to be discarded in a garbage collection cycle for the first storage unit comprises storing an indication that a first sub-unit of the number of sub-units at the first storage unit is invalid, the first sub-unit comprising at least a portion of the first log data ([0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim as applied to claims 1 and 10 above, and further in view of Tan et al. (US 2012/0198131) (hereafter Tan).
As per claims 8 and 17, Aasheim teaches all the limitations of claims 1 and 10.  Aasheim does not explicitly teach wherein the first storage unit comprising a set of parallel- programmable pages and the portion of the storage sub-units comprising at least one of the set of parallel-programmable pages.
However, Tan teaches wherein the first storage unit comprising a set of parallel- programmable pages and the portion of the storage sub-units comprising at least one of the set of parallel-programmable pages ([0008]).
It would have been obvious before the effective filing date of the claimed invention to have combined the parallel-programmable pages of Tan with the flash memory of Aasheim because parallel programming substantially increases the speed of writing ([0008]). 
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim as applied to claims 1 and 10 above, and further in view of Chung et al. (US 2005/0144368) (hereafter Chung).
As per claims 9 and 18, Aasheim teaches all the limitations of claims 1 and 10.  Aasheim does not explicitly teach wherein the first storage unit comprising a first page and the portion of the storage sub-units comprising at least one sector of the first page.
However, Chung teaches wherein the first storage unit comprising a first page and the portion of the storage sub-units comprising at least one sector of the first page.
It would have been obvious before the effective filing date of the claimed invention to have combined the page/sector format of Chung with the flash memory of Aasheim because large block flash memory with multiple sectors per page allows for excellent performance with respect to write operations for one or more successive sectors (multiple sector write operations) ([0013]).
Response to Arguments
In light of Applicant’s response, the Double Patenting rejection is maintained.
With respect to the prior art rejection, Applicant's arguments filed October 05, 2022 have been fully considered but they are not persuasive. 
Applicant submits that the prior art does not teach “determining that the first host data can be written to the first storage unit without using a portion of the storage sub-units of the first storage unit”.
	Examiner respectfully disagrees.  Aasheim teaches wherein the sector manager ascertains a free physical sector address location on the flash medium that can accept data associated with the write request ([0082]).  This process includes determining whether data can be stored within the first storage block indicated by X in figure 14. When the number of sectors written is greater than the max sectors of a block, another block (i.e. another storage unit) is selected to store the data.  This write of data occurs without using the spare area of the sector to store the host data (i.e. the write request data).  Therefore, Examiner respectfully submits that this limitation is taught by the cited prior art.
	Applicant next submits that the cited prior art does not teach “in response to determining that the first host data can be written to the first storage unit without using the portion of the storage sub-units of the first storage unit, generating a first program data unit, the first program data unit comprises the first host data and first log data describing the flash memory; programming the first program data unit to the first storage unit of the flash memory”.
	Examiner respectfully disagrees. Examiner is construing the data region and the metadata area of the sector to be the program data unit (fig. 8, fig. 16).  This data region includes both the host data and log data.  In fig. 8, the metadata information includes information which identifies a next physical sector containing valid data ([0073]). In fig 16, the spare area includes a shutdown bit to indicate whether shut down was normal or due to a power failure.  This writing of the program data unit occurs in response to determining whether a program unit (i.e. block) can be written as described above. Therefore, as illustrated in figure 8 and/or figure 16 of Aasheim, this limitation is taught by the cited prior art.
	For at least these reasons, the rejection is maintain.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139